Title: From George Washington to Henry Knox, 20 March 1784
From: Washington, George
To: Knox, Henry

 

My Dear Sir,
Mount Vernon 20th March 1784

Your Letter of the 21st ulto did not reach my hands ’till yesterday—Having the Governor here & a house full of company—& the Post being on the point of setting out for the Eastward I must confine the few lines I shall be able (at this time) to write, to the business of the Cincinnati.
From what you have said of the temper of your Assembly respecting this Society—from the current of Sentiment in the other New England States thereon—& from the official letter which I have lately received from the Marqs de la Fayette on this subject —I am more than ever of opinion that the general Meeting at Philada in May next ought, by all means, to be full & respectable: I was sorry to find these words therefore in your letter, after naming the Delegates from your State—“probably, only two will attend.”
I think, not only the whole number chosen should attend, but the abilities of them coolly, deliberately, & wisely employed when met, to obviate the prejudices and remove the jealousies which are already imbibed—& more than probably, through ignorance, envy & perhaps worse motives, will encrease & spread—I cannot therefore forbear urging in strong terms the necessity of the measure. The ensuing General Meeting, is either useful or useless; if the former, the representatives of each State Society, ought to be punctual in their attendance, especially under present circumstances—If it is not, all ought to be exempted; & I am sure none can give the time which this journey & business requires, with less convenience to themselves than myself.
By a Letter which I have just received from Genl Greene, I am informed that himself, Genl Varnum & Majr Lyman are chosen to represent the Society of the State of Rhode Island—that he intends to be in So. Carolina before the meeting, & it is not expected more than one will attend it! I wish this could be otherwise, & that General Greene would attend—private interest, or convenience may be a plea for many, & the Meeting thereby be thin & unfit for the purpose of its institution.
I have heard nothing yet from New Hampshire, New York,

or New Jersey to the Eastward—nor anything from the Southward—to the last, duplicates have long since been sent.
As there can be no interruption of the Post by bad weather, now, & there is time for it, pray let me hear more fully from you on the subject of this letter, by the return of it—particularly what the Committee’s of your Assembly have reported. Mrs Washington joins in best wishes for Mrs Knox, yourself & the little folks, with Dr Sir Your most obedt & Affecte humble Servant

G: Washington

